

Exhibit 10.27


STATEMENT OF WORK
CMP-001


This Statement of Work (“SOW”), by and between Touchpoint Metrics, Inc. (“the
Company”) and Centurion Medical Products (“Client”) effective as of the later
date signed below (“Effective Date”), will serve as Client’s approval for the
Company to begin work on the project outlined in the Company’s October 1, 2012
proposal for services titled “Defining Customer Opportunities for Centurion
Medical Products” (“Proposal”) under the general terms of the engagement as
described there and in the following:


Project Name:  Customer Opportunities Definition


Project Description: Uncover and quantify the basis for purchase decisions, as
well as the specific drivers of and barriers to moving your buyers through the
relationships lifecycle.


Phase 1, Immersion and Planning
§ Project Planning and Kick-Off
§ Existing Data Analysis and Secondary Research
§ 1:1 Working Group/Stakeholder Interviews (~4)
§ Research Plan
 
Phase 2, Internal and External Research
§ Interview Guides
§ 1:1 Executive and Staff Interviews ~4-6
§ Survey Design and Development
§ Qualitative (25) and Quantitative (200) Research: Interviews, Management and
Reporting
Phase 3, Data Analysis
§ Data Analytics
§ Research Results Summary
 
Phase 4, Findings and Recommendations
§ Key Findings
§ Recommendations Formation and Prioritization
§ On-Site Strategy Sessions and Executive Presentations



Budget Estimate:


Professional Fees and Estimated Sample Costs
Phase I:
Immersion and Planning
$20,250
Phase II:
Internal and External Research
47,000
Phase III:
Data Analysis
13,700
Phase IV:
Findings and Recommendations
29,250
 
  Total Professional Fees:
$110,200
 
Estimated Sample Costs (225 total at $85 each)
19,125
 
Total Budget Estimate:
$129,325



The Company’s budget estimates are based on an estimate of the actual time and
resources required to complete the SOW. These fees are presented as a fixed bid
fee to complete the work outlined.  The fees would only change if the scope of
work changes, and only if authorized by the Client in advance, through a signed
Estimated Addendum, of such fees being incurred. Out-of-pocket expenses are not
included, but typically do not exceed 10% of budget total for an engagement of
this type.  See “Out-of-Pocket Expenses” section below.



 
 

--------------------------------------------------------------------------------

 



Payment Schedule:
Upon the Effective Date, an amount equal to one-third of the total amount of
professional fees specified in the Budget Estimate (i.e., One hundred ten
thousand two hundred U.S. Dollars ($110,200)) (the “Project Fee Total”)
($36,733) along with an amount equal to 50% of estimated Sample cost ($9,562.50)
for a total of $46,295.50 will be invoiced and due upon receipt of such invoice.


Based on an anticipated timeline of eleven (11) weeks, the second invoice for an
additional one-third of the Project Fee Total ($36,733) and the balance of
actual Sample Cost will be sent at the end of phase 2, or upon closing of the
quantitative online survey. The third and final invoice for the remaining
one-third of the Project Fee Total ($36,733) will be sent upon delivery of the
final report and all deliverables specified in the Project Description.


All invoices, except the initial invoice which is due upon receipt, are due net
15 days.


Out-of-Pocket Expenses:
With the exception of Estimated Sample Costs itemized in the Budget Estimate,
this SOW does not include out-of-pocket expenses. Out-of-pocket expenses include
(but are not limited to) color outputs, copies, deliveries, sample acquisition
or remuneration, phone, travel, etc., and are invoiced as incurred.  All
out-of-pocket expenses are billed at cost, and are estimated not to exceed 10%
of Project Fee Total. If the demands of the project dictate expenses that exceed
this, then written approval will be obtained from Client in advance of these
expenses being incurred. Out-of-pocket expenses $5,000 and up that are agreed to
in advance by Client are subject to a 50% deposit, payable to the Company prior
to ordering the service.


Approvals:
The current authorized approval source for Client is Kathy McDaniel.


Terms and Conditions:
This SOW is entered under and pursuant to the Services Agreement between the
Company and the Client (“Agreement”) dated October 4, 2012, and is subject to
all the terms and conditions of that Agreement.




For the Company
 
Accepted for Client
           
MICHAEL HINSHAW
 
TOM ARCHIPLEY
Signature
 
Signature
     
Michael Hinshaw
 
Tom Archipley
President
 
President/CEO
               
10/5/12
October 4, 2012
 
Date












Statement of Work – CMP-001
Page 2 of 2



 
 

--------------------------------------------------------------------------------

 
